Title: To Thomas Jefferson from Henry Dearborn, 17 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     
                        on or before 17 Jan 1809
                     
                  
                  As well as I can recollect, there were no talks made by either of the Chiefs alluded to, or answers given, except such as related merely to friendly dispositions on both sides, with some explanations relative to the Treaty of Greenvill, presents were made in the usual way, with recommendations to keep at peace, to cultivate the land, and to discontinue the use of Ardent spirits, &c &c.
                  The Treaties held at Swan creek & Detroit were duly authorised by the President, with directions not to press the Indians to sell the land against their will, but to purchase as much as they were disposed to sell at a reasonable rate.
               